       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 1 of 64 PageID 1



                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

Plaintiffs

v.

WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an Individual, DONALD LABELLE, an Individual

Defendants

________________________________/


                                   VERIFIED COMPLAINT

        COMES NOW the Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources

International, LLC, through undersigned counsel, (collectively herein referred to as “Plaintiffs”)

and files this case against William Levinson, Levinson productivity System, PC, Marc Timothy

Smith, d/b/a Cayman Business Systems, Guberman PMC, Daryl Guberman, Donald LaBelle

(collectively the “Defendants”), and states in support as follows:

                                 NATURE OF THE ACTION

        This is an action for COUNT I: DEFAMATION/LIBEL, COUNT II: TORTIOUS

INTERFERENCE WITH A BUSINESS INTEREST, COUNT III: COUNT III -- FEDERAL

ANTI-CYBERSQUATTING (ANTI-CYBERPIRACY) (15 U.S.C. § 1125(D)(1)(A)), COUNT
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 2 of 64 PageID 2



IV - TRADEMARK INFRINGEMENT (15 U.S.C. § 1114), COUNT V FLORIDA UNFAIR

COMPETITION, COUNT VI MISREPRESENTATION OF COPYRIGHT CLAIMS UNDER

THE DIGITAL MILLENNIUM COPYRIGHT ACT (“DMCA”) 17 U.S.C. § 512, COUNT VII:

ABUSE OF PROCESS, COUNT VIII: WIRETAPPING, VIOLATION OF FLORIDA STAUTE

934.03, COUNT IX - INTERCEPTION OF ELECTRONIC COMMUNICATIONS IN

VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(A), COUNT X: FOR

DISCLOSURE OF INTERCEPTED ELECTRONIC COMMUNICATIONS IN VIOLATION

OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(C), COUNT XI (INVASION OF PRIVACY-

INTRUSION UPON SECLUSION), and COUNT XII: CIVIL CONSPIRACY.

                                JURISDICTION AND VENUE

1.         Venue is proper in this Court as the amount in controversy exceeds $75,000.00 and

there is complete diversity of citizenship under 28 U.S.C. § 1332.

2.         This case also contains a federal question 28 U.S.C. § 1331.

3.         Each Defendant violated Federal law, meeting the federal question standard under 28

U.S.C. § 1331.

4.         The interrelated claims against Levinson total in excess of $75,000.

5.         The interrelated claims against Guberman PMC, Daryl Guberman, Donald LaBelle

total in excess of $75,000.

6.         U.S.C. § 1367 permits supplemental jurisdiction over joined claims that do not

individually meet the amount-in-controversy requirements of § 1332, provided that at least one

claim meets the amount-in-controversy requirements Exxon Mobil Corp. v. Allapattah Services,

Inc., 545 U.S. 546 (2005).

7.         This Court has supplemental jurisdiction over "all other claims that are so related . . .
         Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 3 of 64 PageID 3



that they form part of the same case or controversy" (§ 1367(a)).

8.          The claims against the other defendants are related to the common nucleus of operative

facts.

9.          The Defendants have all either committed tortious acts directed towards the Plaintiffs

in the State of Florida or have established minimum contacts within Florida subjecting them to

jurisdiction herein.

10.         The lion share of Plaintiffs’ clientele and consulting business is in the aerospace

industry. Plaintiffs’ principal place of business is in the State of Florida. The “heart” of the

aerospace industry is in the State of Florida. Thus, the “brunt” of the harm to plaintiffs was and is

felt in Florida. Panavision International, L.P. v. Toeppen, 141 F. 3d 1316 (9th Cir. 1998).

11.         Plaintiff Christopher Mark Paris (“Paris”) is a resident of Tampa, Florida.

12.         Plaintiff Oxebridge Quality Resources International, LLC (“Oxebridge”) is a Florida

Corporation. At all times material, Oxebridge was and is a for-profit limited liability company,

organized under the laws of the State of Florida, with its principal place of business located at 1503

South US Highway 301, Tampa, FL 33619.

13.         Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). A substantial part of

the events or omissions giving rise to the claims occurred upon the Plaintiff by the actions of the

Defendants in the Middle District of Florida.

14.         Defendant William Levinson (“Levinson”) is a resident of Pennsylvania.

15.         Defendant Levinson Productivity System, PC (“Levinson Productivity”) is a

Pennsylvania Corporation.

16.         Levinson Productivity and Levinson (collectively “Levinson Entities”) have targeted

Plaintiffs’ customers in the state of Florida, including but not limited to, marketing a competing
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 4 of 64 PageID 4



seminar to the Plaintiffs in Cocoa Beach and promoted it on his anti-Oxebridge websites, in which

he made false claims about causing reputational injury and harm defaming the Plaintiffs.

17.        Levinson and Levinson Productivity’s tortious acts directed at the Plaintiffs in Florida

caused a substantial pecuniary loss to the Plaintiffs and violated Florida Statute 48.193(1)(f)(1)

and 48.193(1)(a)(2).

18.        Levinson has sued Oxebridge and Paris in Hillsborough County, in Case # 17-CA-

003804. Six of the seven counts have already been dismissed by the Court.

19.        This new lawsuit is being filed in federal court due to a different common nucleus of

operative facts, as well as federal claims of trademark infringement, cybersquatting, as well as a

civil conspiracy between the Defendants actively participating across state lines to destroy the

professional reputation of Paris’ news organization.

20.        Defendant Daryl Guberman (“Guberman”) is domiciled in Connecticut.

21.        Defendants Daryl Guberman (“Guberman”) and Donald LaBelle (“LaBelle”) operate

the    company         Guberman    PMC       LLC,      a/k/a     G-PMC       LLC      a/k/a     G-

PMC Registrars LLC, (hereinafter “Guberman PMC”) based in Connecticut.

22.        Defendants Guberman and Labelle operate a number of other activities, referenced as

companies by them, but not verifiable as registered business entities in any state, including

IndustrialPR.Net, Manufacturing Partners, American Board of Accredited Certifications, National

Food Safety Council, and more.

23.        Donald Labelle is domiciled in Massachusetts.

24.        Labelle, Guberman PMC, and Guberman have availed itself to jurisdiction in Florida

pursuant to section 48.193(1)(f)(1) and 48.193(1)(a)(2), Florida Statutes, by committing tortious

acts directed at the Plaintiffs, inclusive of, but not limited to illegally recording a phone
        Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 5 of 64 PageID 5



conversation of Paris who was in Florida at the time, without Paris’s informed consent, and

subsequently disseminating the contents of that recording over the world wide web.

25.         The contents of the phone conversation also defamed Paris, accusing him of being

bankrupt, when this was untrue.

26.         Labelle, Guberman, and Guberman PMC also harassed Oxebridge clients, such as AM

Metals of Orlando FL, and published derogatory information over the world wide web in an

attempt to adversely affect Plaintiff’s business.

27.         Through their marketing activities, Guberman, Guberman PMC, and Labelle have

engaged with clients in the State of Florida, including Collins Manufacturing (Apopka FL), Florida

Metal Craft (Winter Garden FL), Innovative Products of Florida (St. Petersburg FL), The Stimpson

Company (Pompano Beach FL), and UltraTech International (Jacksonville FL).

28.         Defendant Marc Smith (“Smith”) is a citizen of the State of Ohio and does business as

Cayman Business Systems (“Cayman”) with its principal place of business being in the State of

Ohio.

29.         Smith has conducted and directly competed for business in the State of Florida.

30.         Smith has been providing “onsite” and “tailored” programs for twenty-five years to

businesses within the State of Florida including but not limited; Pall Aeropower Corporation of

New Port Richey, Pasco County, Florida and the Federal Warranty Service Corporation of Tampa,

Florida.

31.         Smith, by operating, conducting, engaging in, or carrying on a business venture in the

State of Florida, Smith availed himself to the personal jurisdiction in the State of Florida, pursuant

to section 48.193(1)(a), Florida Statutes.

32.         Smith availed himself to the personal jurisdiction of the State of Florida when he
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 6 of 64 PageID 6



solicited consulting services of CAYMAN within the State, pursuant to section 48.193(1)(f)(1),

Florida Statutes .

33.         Smith, availed himself to personal jurisdiction in the State of Florida by engaging in

substantial business activity within the state, pursuant to Section 48.193(2), Florida Statutes.

34.         By committing the tortious acts described in this Complaint, in the State of Florida,

Smith, subjected himself to personal jurisdiction in the State of Florida, pursuant to section

48.193(1)(b), Florida Statutes.

35.         Smith’s tortious actions in Florida have been systematic and continuous.

36.         Smith owns, operates and maintains Elsmar.com, which offers a forum board service

directed at the quality assurance profession, and which sells advertising space, of which Smith

derives income.

37.         Many Florida businesses and individuals have requested and received assistance for

industry standards in place of normally paid consulting services from Elsmar.com for example:

                        i. Precision Resource – Florida Division, Inc. (Fort Lauderdale, FL)

                       ii. Mike Laurie – Quality Manager, Injection molding of aerospace and

                           medical components (Sarasota, FL)

                      iii. Sun-Glo Plating Company, Inc. (Pinellas Park, FL)

                      iv. Giselle – Quality Manager, Automotive and Manufacturing Industry

                       v. Virtual Imaging, Inc. (Boca Raton, FL)

                      vi. Gooch & Housego (Orlando, FL)

38.         Elsmar.com is not a passive website nor is it merely interactive, because it requires

original input each and every time Elsmar.com and the requesting party engage in industry-specific

consultation. Further, “premium file access” can be purchased where editable Master Data File
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 7 of 64 PageID 7



Sets are transmitted to “premium members”, some of which in the State of Florida.

 39.         SMITH and CAYMAN’s clients within the State of Florida use Elsmar.com to access

training manuals and materials essential to Defendants’ services.

 40.         SMITH’s actual interactions establish a physical presence within the State of Florida.

The commercial quality and interaction with businesses and individuals within the State of Florida

of Elsmar.com establish a “plus” factor to establish sufficient minimum contacts. Cf. Roblor Mktg.

Group, Inc. v. Gps Indus., Inc., 645 F. Supp. 2d 1130 (S.D. Fla. 2009).

 41.         The Plaintiff previously sued Smith in Oxebridge Quality Resources v. Smith, Case:

8:CV-00011-EAK-TBM, filed in the middle district of Florida.

 42.         The Defendants have worked together reposting defamatory material against the

Plaintiffs, commenting on the defamatory posts and adding additional defamatory material. The

Defendants have stated that their goal was the financial ruin of Paris. Accordingly, their actions

have financially damaged Paris and have costs him to lucrative contracts from clients as well as

lucrative speaking engagements and seminars.

 43.         All conditions precedent to this action have been met through performance, or

otherwise.

 44.         Plaintiff has retained the undersigned law firm to represent it in this action and is

obligated to pay the firm a reasonable fee for its services.

                                  FACTUAL ALLEGATIONS

I.     CHRISTOPHER PARIS AND OXEBRIDGE QUALITY RESOURCES, LLC

 45.         Oxebridge Quality Resources was started by Christopher Paris in 1999. Since that

time Oxebridge has grown in both size and scope of services, serving larger organizations and

utilizing some of the best minds in ISO 9000 implementation and consulting.
         Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 8 of 64 PageID 8



46.           The ISO 9000 is a family of quality management systems standards is designed to

help organizations ensure that they meet the needs of customers and other stakeholders while

meeting statutory and regulatory requirements related to a product or service. Essentially, the

certification process serves as a compliance standard for third party audits within particular

industries.

47.           Oxebridge modernized the traditional practice, making it much quicker to obtain

certification levels.

48.           Oxebridge specializes in aerospace, with companies such as Lufthansa, JetBlue, and

Space X having traditionally been among its core clients.

49.           Oxebridge trains companies on how to obtain the requisite certifications.

50.           In some instances, these certifications allow for companies to obtain lucrative

contracts with the federal government, which would otherwise be unattainable.

51.           In addition, Oxebridge acts as watchdog and whistleblower in the aerospace quality

field.

52.           Paris runs the website www.oxebridge.com, which essentially functions as a media

outlet, with news articles and opinion pieces written by Paris, which are at times satirical or

humorous in nature, and at other times serious reports on industry news, practices or

controversies. Paris has provided independent reporting on the industry to the US Dept of

Defense, the US Food and Drug Administration, NASA and other government agencies.

53.           Paris first registered and did business as Oxebridge in 1999.

54.           On October 17, 2006 Paris registered the trademark for Oxebridge Quality Resources,

Inc. While this mark subsequently lapsed for not timely filing paperwork with the USPTO, Paris
         Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 9 of 64 PageID 9



continued exclusively using the trademark and held common law trademark rights therein at all

times.

55.          On December 12, 2017 registered the trademark for Oxebridge Quality Resources,

International LLC (“Oxebridge Registered Trademark”) (See attached exhibit “1”).

56.          Paris is also a published author and has published numerous books on the ISO

standards.

57.          Paris has been published in third party journals including Quality Systems Update,

Japan Today and InfoSec Island, and has been cited in peer-reviewed journals such as the British

Medical Journal (BMJ) as well has contributed reporting go mainstream reporting outlets such as

Marketwatch, for his work related to ISO certification industry oversight and reporting.

58.          Paris also maintained employment with Pulse Medical of Blue Ridge GA from 2010

through 2018, in the position of Quality Manager.

II.      WILLIAM LEVINSON AND LEVINSON PRODUCTIVITY SYSTEM, PC.

59.          Levinson is a conservative author and could be considered part of the “Alt Right”

movement.

60.          Levinson has published hundreds of articles spanning at least 15 years on alt-right

websites including The American Thinker and Israpundit. His articles have been republished and

favorably reviewed on the websites of white nationalists and the Ku Klux Klan, including The

Daily Stormer and Stormfront.

61.          In response to a negative book review Paris wrote regarding Levinson’s book on risk

management, Levinson republished false claims that Oxebridge, not Paris, was bankrupt, falsely

claiming on Facebook, Twitter and LinkedIn that Oxebridge was “bankrupt” and suggesting the

company did not actually exist, calling it an “empty storefront.”
         Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 10 of 64 PageID 10



62.          Also, Levinson made a false claim that Paris supported terrorism.

63.          Levinson registered the domain name www.oxebridge.biz in 2017 and hid his identity

by enabling domain privacy protection services. This website then contained defamatory

information against Oxebridge and Paris, including false allegations of crimes, which Levinson

later admitted he had authored.

64.          Levinson also created the website “Osteinfo.net” which included the exact same

material as the Oxebridge.biz website, also registering this through means to hide his identity.

Levinson has admitted in subsequent documentation that he was also the creator of this site, and

removed it upon advice of counsel, but the reputational injury was already inflicted.

65.          Levinson also created the website “oxefake.com” which included the exact same

content as the other two sites.

66.          On January 19, 2018, Paris initiated a complaint with the World Intellectual Property

Organization (”WIPO”) Arbitration and Mediation Center, alleging that Levinson’s registering

of the Oxebridge.biz domain was done in bad faith and infringed on Paris trademark and

intellectual property.

67.          WIPO noted that the website was solely comprised of attacks on Mr. Paris and

Oxebridge (See attached Exhibit “2”).

68.          In a February 22, 2018 decision, WIPO found that (i) the disputed domain name is

identical or confusingly similar to a trademark or service mark in which the complainant has

rights; and (ii) the respondent has no rights or legitimate interests in respect of the disputed

domain name; and (iii) the disputed domain name has been registered and is being used in bad

faith.
      Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 11 of 64 PageID 11



69.           WIPO noted the following: “Here, the Domain Name is identical to the distinctive

element of the Complainant's trademark and does not include words that would clearly identify it

as unaffiliated with, or critical of, the Complainant, as in the "sucks" cases. See WIPO Overview

3.0, section 2.6.3. Moreover, for the purposes of the Policy, the Panel cannot consider a criticism

site entirely "noncommercial" in purpose or effect when it is operated, as in this case, by a

competitor and lists third-party alternatives to the Complainant. It is essentially inconsistent with

the concept of "fair use" (see id., section 2.5) to make misleading use of a competitor's trademark

in a domain name in this manner.”

70.           WIPO went on to note that “The Panel finds it inconsistent with good faith, within

the meaning of the Policy, to use a domain name misleadingly similar to a competitor's

trademark for a website largely devoted to disparaging the competitor's business.”

71.           Levinson had used images that belonged to Paris not only on oxebridge.biz, but also

on osteinfo.net and oxfake.com. All the aforementioned websites are no longer in operation, but

remain under Levinson’s ownership. Levinson registered the websites for the sole purpose of

criticizing Paris and disparaging a business competitor without regard for the veracity of his

claims.

72.           WIPO also noted that :

          (1) That Levinson’s site at Oxebridge.biz infringed on the Oxebridge trademark as it was

          “confusingly similar” to the official Oxebridge website at Oxebridge.com.

          (2) That Levinson’s site did not fall into fair use allowances, ruling: “For the purposes of

          the Policy, the Panel cannot consider a criticism site entirely ‘noncommercial’ in purpose

          or effect when it is operated, as in this case, by a competitor and lists third-party

          alternatives to the Complainant. It is essentially inconsistent with the concept of ‘fair
      Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 12 of 64 PageID 12



       use’… to make misleading use of a competitor’s trademark in a domain name in this

       manner.”

       (3) That Levinson intentionally registered the site “in bad faith,” ruling: “The Respondent

       argues that the Domain Name was not registered ‘primarily’ to disrupt the Complainant’s

       business; he chiefly wanted to defend himself from the Complainant’s false and

       defamatory statements. That is certainly a major theme of the Respondent’s former

       website, but the headers and much of the content in the screenshots concern the

       Complainant’s consulting business and its principal’s perceived errors. The Panel finds it

       inconsistent with good faith, within the meaning of the Policy, to use a domain name

       misleadingly similar to a competitor’s trademark for a website largely devoted to

       disparaging the competitor’s business. The Panel concludes that the third element of the

       Complaint, bad faith, has been established.”

73.        As a result of Levinson’s actions, Paris has lost lucrative contracts with his clients

and also lost lucrative speaking engagements.

74.        Levinson then contacted, through email and phone calls, at least 30 – 50 of Paris’

former clients, after downloading a list of said clients from the Oxebridge website. For each of

the clients contacted, Levinson sent at least three emails, and in some cases sent as many as 15

emails to each client. In the communications, including the phone calls, Levinson disparaged

Paris and Oxebridge, in a brazen attempt to have the clients distance themselves from Paris.

Levinson later wrote, in defective pre-suit notices that his intent was for Paris to have “less O-

Fans.” The term “O-Fans” was admitted by Levinson later to reference Oxebridge’s clients.

75.        In response to the Levinson emails and phone calls, three clients – New Pig

Corporation, Pulse Medical and SpaceX -- of Paris terminated their relationship with Paris and
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 13 of 64 PageID 13



Oxebridge. In each case, these clients had utilized Paris for over a decade each.

 76.            Levinson attacked and defamed Paris on the following websites or mobile

applications 1:

           i.      LinkedIn
          ii.      Facebook
        iii.       Twitter
         iv.       Travelocity
          v.       Amazon
         vi.       USENET Newsgroups
        vii.       Ripoff Report

 77.            Levinson went beyond the normal scope of competition with a business competitor,

publishing on his websites disparaging information about Paris’ wife’s business and even

publishing Paris’ home address, along with any corresponding liens to his house, which would be

a criminal violation under cyberstalking and doxing laws.

 78.            Accordingly, Levinson effectuated his desire to adversely affect Paris’ business

interests.

 79.            On the contrary, while the Levinson Entities have accused Paris and Oxebridge of

defamation, but the fact of the matter is that Oxebridge, as a member of the press core, only

published truthful information regarding Levinson, providing links to third-party supporting

documents or original publications, allowing readers to verify the truth for themselves.

                               LEVINSON’S DEFAMATORY TWEETS

 80.            Throughout January and February of 2017, Levinson tweeted multiple tweets on his

Twitter account @levinson_bill falsely claiming that Oxebridge is an “bankrupt empty

storefront,” then posting links to the personal bankruptcy filings of Paris which included



1
 There are additional websites in which Paris was defamed, which are anticipated to be the subject of
discovery.
        Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 14 of 64 PageID 14



personally identifiable information, including his address, names of relatives, contact

information and financial disclosures. The statements were false in that Oxebridge has never

filed bankruptcy (See attached Exhibit “3”) 2.

81.            Tweeting again in January 2017, Levinson falsely claimed “Oxebridge defamatory

website smears ASQ. Successful action against it for IP misuse. Bankrupt per screenshot.” All

three claims were patently false: Oxebridge has never published any defamatory material about

ASQ; ASQ has never once requested a retraction or correction for any reporting done on it since

2000; there was never any successfully legal action taken against Oxebridge or Paris for

intellectual property misuse by any party, ever; and Oxebridge has never filed bankruptcy. (See

attached Exhibit “3”).

82.            Continuing his tweets, Levinson falsely claimed Paris “lies about IRS investigating

ASQ.” (See attached Exhibit “3”). In fact, the IRS wrote to Paris and indicated an investigation

has been initiated, with the IRS using the word “investigation” directly.

83.            In one Tweet (See attached Exhibit “08”), Levinson falsely claimed Oxebridge

supports terrorism by tweeting, “#oxebridge reinforces implied excuses for Hamas terrorism.”

84.            In February 2018, Levinson again tweeted (See attached Exhibit “52”) that

Oxebridge supports terrorism, writing, “Disturbing. #oxebridge joins supporters of Palestinian

terrorism by calling it ‘murder’ when a soldier or copy shoots someone for reasonable belief that

the person is about to detonate a bomb.” In fact, Levinson took a quote of Paris out of context,

from an article in which Levinson discussed murdering a 13-year-old Palestinian girl; at no point

in Levinson’s original post did he mention anything about the girl holding a bomb and his

fantasy being in self-defense.



2   The exact dates of specific tweets will be a subject of discovery.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 15 of 64 PageID 15



85.        In January 2018, Levinson tweeted (See attached Exhibit “53”) a video of a “man

being ripped apart by dogs,” writing, “’Man’ throws stones at dogs for no good reason (like rabid

dog himself), wonders why he gets bit” The tweet was made on the @Oxebridge_watch accunt,

which prior to that had been entirely dedicated to defaming Paris and Oxebridge; any reasonable

reader would thus conclude the violent video was aimed at Paris, since the @Oxebridge_watch

account never addressed any other party.

86.        Paris reported this tweet to law enforcement as a threat against his life. Accordingly,

Levinson later removed the incendiary clip. Discussions with the Federal Bureau of

Investigation’s Scranton PA office resulted in an open an investigation into Levinson by the

counter-terrorism unit for threats against others.

87.        Later, in March 2018, Levinson added more defamatory tweets to the

@Oxebridge_watch feed (See attached Exhibit “11”) , falsely claiming that Paris engaged in

“abuse of DICWP to threaten others with sanctions.” Paris is covered, in fact, by the Defense

Intelligence Community Whistleblower Program and has provided reporting directly to the US

Dept. of Defense’s Inspector General’s office.

      LEVINSON’S MULTIPLE INSTANCES OF DEFAMATION ON AMAZON.COM

88.        In January 2017, Paris purchased a book by Levinson on risk management through

Amazon, and then published a review of the book as a “Verified” customer on the Amazon

website.

89.        Paris published a book review of a book written by Mr. Levinson on the subject of

ISO 9001 and “risk-based thinking,” which was critical of the book; this was published on

Amazon. The review was then republished by Paris on the Oxebridge website.

90.        For example, in February 8 2017, at 8:45AM Levinson made the false claim that
      Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 16 of 64 PageID 16



Paris was “bankrupt” and a “loser” in response to a book review posted by Paris on Amazon (See

attached Exhibit “4”). In that same comment, Levinson falsely accused Paris of making “false

accusations of crimes and unprofessional conduct against dozens of quality professionals and

also organizations like major registrars, ANSI, ANAB, ISO, and the American Society for

Quality.” It should be noted that at no point did any of those organizations ever question any

reporting done by Paris or ever ask for a retraction in the 18 years of the Oxebridge website’s

reporting history.

91.        The aforementioned post was deleted by Amazon, but Levinson then re-posted his

comments again at 9:48AM (See attached Exhibit “5”), this time adding additional comments

that Paris was “a liar,” and that “Somebody who is ethically capable of lying to Amazon readers

and to the audience of his Web site is ethically capable of lying to customers, peers, and clients,

which is probably why few people will hire this individual after they see his Web and social

media postings.” In this post, Levinson reiterated the false claim that Paris made “false

accusations of crimes and professional misconduct directed at dozens of quality professionals as

well as certification bodies and organizations like ANSI, ANAB, ISO, and the American Society

for Quality.”

92.        There was a third incident of the post on Amazon (See attached Exhibit “6”), in

which Levinson wrote that Paris “blamed auditors, with language implying incompetence or

worse, for a SpaceX rocket failure.” In reality, at no point did Paris ever blame any auditor for

the SpaceX rocket failure. In this posting, Levinson boasted of his achievement in getting

SpaceX to cease its’ relationship with Paris by saying, “Somebody at SpaceX must have come

across this Web page during the past couple of days and read Chrissy the riot act because he took

the page down today along with EVERY ONE of his other SpaceX pages,” and “ Paris'
        Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 17 of 64 PageID 17



achievement may (based on the sudden disappearance of all his SpaceX related pages) have cost

him his relationship with SpaceX.”

 93.          The full number of posts on that site are unknown, but the harassing posts by

Levinson were deemed a violation of the Amazon Terms of Service (See attached Exhibit “7”).

 94.          Eventually, Levinson’s book was removed from the Amazon store entirely.

 95.          Subsequently, Paris discovered Levinson’s political writings and published articles

on this subject which directed readers to articles written by Levinson in The American Thinker.

 96.          In retaliation, Levinson falsely accused Paris of crimes, stated that his company was

bankrupt when this was untrue, and accused Paris of supporting terrorism. 3

 97.          Levinson launched a continuous and systematic attack on Oxebridge in an effort

undermine the reputation and credibility thereof and to destroy the Paris Entities’ business

reputation.

        LEVINSON’S TORTIOUS INTERFERENCE WITH OXEBRIDGE’S CLIENTS

 98.          SpaceX General Counsel David Harris spoke with Levinson, which resulted in

SpaceX demanding the removal of its name from the Oxebridge website.

 99.          From February through March of 2017, Levinson emailed at least 30 clients of Paris

after obtaining the list of clients from a referral list which was published on the Oxebridge

website. Each client received between 3-15 emails loaded with defamatory statements.

 100.         On one email dated February 15th, 2017, Levinson fclaimed Paris had been

“circulating disparaging and quite possibly defamatory material about me and also about quality

management professionals whom I know. It is of course up to you how you want to address

similar disparaging material he publishes about certification bodies (including those of his own


3
 Paris did file personal bankruptcy in 2016 to reorganize debts and liabilities after divorce proceedings,
but Oxebridge Quality Resources and/or any business interest never filed bankruptcy.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 18 of 64 PageID 18



clients), ISO, ANAB, ANSI, and the American Society for Quality,” (See attached Exhibit “12”).

However, in reality no defamatory material was ever published about any of of the

aforementioned parties. Also, at no point did any of those organization ever requested a

clarification or retraction since the Oxebridge website launched in 2000.

101.       In that same email, Levinson falsely claimed Paris “blames his client’s AS9100

certification body for loss of a SpaceX rocket while he uses his association with SpaceX to

promote himself, and he also uses SpaceX as a reference,” (See attached Exhibit “12”).

102.       On February 22, 2017, Levinson sent the Oxebridge client list a second bulk email

again reiterating the false claim that Paris “apparently blames his own client’s AS9100

certification body for losing a Falcon rocket,” (See attached Exhibit “13”).

103.       The article in question did not blame an auditor for the rocket failure, but simply

asked why the auditors were not included in the resulting investigation.

104.       Stemming from February 28, 2017 into March 2017, Levinson sent the Oxebridge

client list a second bulk email (See attached Exhibit “14”), which falsely claimed that Paris

“attacked the reputations of other people, professional bodies, and certification bodies—

including those of his own clients. His false accusations range from unprofessional conduct to

crimes.”

105.       In an email to Jon Young, an Oxebridge Client and the owner of VForge in Colorado,

Levinson falsely claimed that Paris’ “Web page which encourages people to upload single-user

licensed copies of ISO standards to cloud servers in explicit contravention of the licensing

agreement shown below. Even if he means this as a joke, it’s a very irresponsible one given the

potentially serious legal consequences to anybody who acts on it—and, as shown below, he

actually did this with an ISO 9001:2015 draft standard as alleged by ISO’s attorney,”(See
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 19 of 64 PageID 19



attached Exhibit “14”).

106.       Levinson attached a link to his email with the Paris article, which was intended to be

an editorial graphic intended to show that ISO’s copyright policy was lacking.

107.       Furthermore, at no time did Oxebridge ever illegally publish any ISO standard. That

same email falsely claimed “[a] letter from ISO’s attorney—hosted on his own Web site—shows

that he actually hosted copyrighted material on his Web site at one time without the owner’s

authorization.” In reality, no copyrighted material was ever published rather Oxebridge was

simply exercising fair use as a member of the press core.

        TORTIOUS INTERFERENCE BY LEVINSON WITH PARIS’ EMPLOYER

108.       Levinson sent at least 16 emails to Paris’ employer, Pulse Medical of Blue Ridge GA

(“Pulse Medical”) from the period of February 10, 2018 to March 8, 2018. Attached is a

composite of many of the defamatory emails sent to Pulse Medical in an attempt to have Paris

terminated from his position (See attached Exhibit “79”). These emails repeated many of the

false claims made in the other emails previously sent to Oxebridge’s clients.

109.       Levinson then began calling Pulse Medical, speaking directly with employees there

about Paris, as well as leaving voice mail messages. The volume and nature of the calls led Pulse

Medical’s owner to request their IT department block Levinson’s emails for “stalking” (See

attached Exhibit “49”) and then to block his phone calls, indicating “He has been asked to stop

calling but he continues to do so” (See attached Exhibit “50”) (See attached composite Exhibit

“61”). Accordingly, Levinson’s email accounts for incoming messages to Pulse were blocked.

110.       However, in order to circumvent the block on his account, Levinson repeatedly

changed his email address, using wlevinson@verizon.net, william.levinson1@gmail.com,

wlevinso@hotmail.com, TheBoss@ct-yankee.com, among others.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 20 of 64 PageID 20



111.       Levinson demonstrated malicious intent; he was vocal in his desire to interfere with

Paris’ employment at Pulse.

112.       On February 22, 2017, Levinson wrote to Pulse Medical “I am not sure how LinkedIn

shows employees of companies—that is, did Pulse Medical list him in this manner, or did he list

himself as a Pulse Medical employee with the accompanying description? If so, is he supposed to

advertise himself as ‘Risk-Based Debunker at Oxebridge Quality Resources International LLC’

while also representing himself as your employee?” (See attached Exhibit “51”).

113.       On February 16, 2017, Levinson then posted defamatory comments on the Google

Group “misc.industry.quality” writing: “Christopher Mark Paris of Oxebridge Quality Resources

International LLC has a long and proven track record of publishing fake news on his company

Web site, and on LinkedIn, Twitter and Facebook. This fake news include reckless accusations

of professional misconduct, incompetence and even crimes It has been directed at literally

dozens of quality management professionals, certification bodies, and professional organizations.

I know nothing good or bad about the quality of Paris' work, but the bottom line is that he has

proven himself ethically capable of lying to and about peers, sometimes both at the same time”

(See attached Exhibit “15”). This post appeared multiple times in various discussion threads on

the misc.industry.quality group.

   LEVINSON CREATES INFRINGING WEBSITES TO DISPARAGE OXEBRIDGE

114.       In March of 2017, Levinson created an entire website dedicated to defaming Paris

and Oxebridge, under the domain name “Oxebridge.biz.” The website included a mission

statement that “The key purpose of this site is to make this individual's statements about us or

indeed anybody else not credible.” (See attached Exhibit “16”).

115.       This site repeated many of the same claims made in the prior Twitter posts and emails
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 21 of 64 PageID 21



to Oxebridge clients, but expanded on them.

116.        In a March 14, 2017 update to the site, Levinson expanded his site’s mission

statement, writing, “This Web site's purpose is to defend the targets of Christopher Mark

Paris' commercial disparagement campaign by exposing the falsity of his statements and

his proven dishonesty. He has been distributing fake news on his corporate Web site and

through Email, LinkedIn, Facebook, and Twitter for the express purpose of damaging his

potential competitors (including the owner of this site).” He then compared Paris to Joe

McCarthy (See attached Exhibit “17”). This update also included the following false claims

about Paris:

        “1. Reckless accusations that other quality management professionals put false

        information on their resumes and use the ISO standards as a source of profit.” The

        reporting by Oxebridge proved that the leader of an ISO committee had, in fact, falsified

        his resume as verified first-hand by the companies listed on the resume. The facts of this

        reporting have not been disputed even by the individual involved.

        2. “A reckless accusation that a major certification body’s quality auditor demanded sex

        from a female quality manager in exchange for not writing nonconformances.” The

        reporting of this incident came from interviews directly with the female victim, who

        asked that her name not be used.

        3. “Reckless accusations and imputations of crimes, including statements that identifiable

        people might go to jail, statements that he has filed criminal complaints against

        organizations, and use of the word “felony” with regard to specific people and

        organizations.” Criminal and civil complaints have been filed on behalf of victims as

        well as American consumers on the whole, by Paris; where felonies were reported, these
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 22 of 64 PageID 22



        were supported by the laws of the US or country involved, including at least one death

        threat. At no time was any crime or potential crime reported by Oxebridge which later

        received a request for correction or retraction.

        4. “Disparagement of his own clients’ ISO 9001 and AS9100 certification bodies,

        including reckless allegations that may be libelous.” At no time has the Oxebridge site

        disparaged its clients, nor ever received a request for correction or retraction by any such

        client.

        5. “A false allegation that our Internal Revenue Service confirmed that it is investigating

        somebody or something. It is against the IRS’s regulations to disclose this.” The IRS

        confirmed in writing to Paris that an “investigation” was underway against the party

        involved; the word “investigation” was used by the IRS.

117.        On March 18th 2017, Levinson registered a new website under the domain

www.Oxfake.com, under his own name; according to official Whois records (See attached

Exhibit “32”), he later changed his registration information to reflect a pseudonym. Around that

time, Levinson removed the material on Oxebridge.biz and republished it on www.Oxfake.com.

This site included all of the same material originally published on Oxebridge.biz, and added new

defamatory claims. The two sites ran simultaneously for a short period of time.

118.        On both the prior Oxebridge.biz website and the newer Oxfake.com website,

Levinson posted an annotated version (See attached Exhibit “18”) of a LinkedIn post previously

made by Paris which included numerous defamatory and false commentaries, including that

Paris “has been trying to damage this organization for years,” in an apparent reference to ASQ; a

bizarre claim that Paris is “an Islamophobe”; multiple false accusations that Paris made “overt

threats” to others; a false claim that Paris was engaged in “possible forgery of other people’s
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 23 of 64 PageID 23



statements,” and that Paris “has been known to alter statements made by others to meet his own

needs”; a false claim that the bankruptcy papers republished by Levinson on the site were “not

his personal finances,” and marketing of competing Florida training events to compete with that

being offered by Paris, with the false claim that his courses are “internationally recognized and

do not encourage their customers to take illegal tax deductions.”

119.       Levinson also included a false claim that Paris published “abusive” content on

LinkedIn that “he will quite likely lose his account as a result,” (See attached Exhibit “18”). No

content published by Paris was reported by LinkedIn as abusive, and at no point did LinkedIn

close Paris’ account nor warn Paris about the content posted on his account.

120.       Subsequently, Levinson then published a page claiming, “Past Clients Disown Chris

Paris” in which Levinson made the following false and defamatory claims: that Paris engaged in

“vicious, unprovoked, and defamatory attacks on other quality management professionals and

professional organizations,” that Paris published “false and almost certainly defamatory remarks

about his own clients' ISO 9001 and/or AS9100 certification bodies on his company's Web site,”

and that Paris was engaged in the “promotion of intellectual property theft, specifically illegal

file sharing,” (See attached Exhibit “19”).

121.       In a subsequent email to Paris, Levinson admitted he only removed the websites upon

the advice of legal counsel, but Levinson then opened a third website at the domain Osteinfo.net.

The domain name matches that of a site operated previously by defendant Marc Smith, at

Osteinfo.com, and shared the same hosting company and registrar as that of Smith’s site.

122.       Again, much of the material originally published by Levinson on Oxebridge.biz and

Oxfake.com was yet again republished on Osteinfo.net. This site ran from approximately

December 2017 through April of 2018. However, Levinson then added new and increasingly
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 24 of 64 PageID 24



outrageous defamatory claims against Paris and Oxebridge, including an overt accusation that

Paris supports terrorism on a page entitled “Oxebridge Quality Resources International LLC

Lines Up with Apologists for Palestinian Terrorism” (See attached Exhibit “20”). Suffice to say

the claims of Levinson were categorically false and damaging to Paris’ business reputation.

123.        Levinson also claimed “Chris Paris falsely accused people of vandalizing his house.”

Such an allegation was completely without merit (See attached Exhibit “21”).

124.        Furthermore, Levinson falsely claimed that “Oxebridge has a long track record of

harming others for no reason at all, and simply continues this behavior in 2018, so you should

not believe in the bad things he says about others today,” (See attached Exhibit “22”). This claim

is also categorically false.

125.        Another instance of defamation is a page entitled “More questionable (at best)

statements from Oxebridge” (See attached Exhibit “23”) Levinson compared Paris to Joe

McCarthy. In addition, Levinson defamed Paris by writing, “Remember that Chris Paris and

Oxebridge have made terrible allegations against dozens of people and organizations by name.

The credibility of what you see here should tell you something about the accuracy of these

allegations. Although we can not prove that these are lies without a reasonable doubt, we have

invited our readers to look at them and draw their own conclusions. Also Chris Paris as El

Supremo (The Almighty) and 50-something teenage cyberbully. 1. CP criticizes NASA and

AS9100 for no reason, just to hear the sound of his voice and score points with his worshipers. 2.

CP says auditor (visitor) harassed quality manager in her hotel. 3. "(The auditor) made sexist

comments about women, but these were sly enough that no one seemed to notice." 4. CP

channels Joe McCarthy 5. CP gets reports from (we think) imaginary friends 6. CP says U.S.

Internal Revenue Service confirmed it is investigating X.”
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 25 of 64 PageID 25



126.        While Levinson removed the site’s content in April 2018, he allowed a final

defamatory claim (See attached Exhibit “21”) to remain posted for months, stating “Based on

dwindling participation in O-Forum and Oxebridge's Twitter, we doubt that many people are

interested in this website (or in Chris Paris's deranged ravings of "Katzenjammer Kids = KKK,"

"My house was vandaled but I never reported it to the polizei," "Anyone who buys electronic

ISO standard violates the copyright," and "I'm the only non-Federal employee covered by

DICWP"). At this point, we can say the site's mission, concluding that the bad things Oxebridge

and Chris Paris publish about us and others deserve no belief (falsus in uno, falsus in omnibus),

has been achieved--not because of this site which has gotten almost no visits except from us &

Oxebridge but instead Oxebridge's self-contradictory and incredible answers to it, posted for all

its website visitors to see.” The quotes represent defamatory statements falsely attributed to

Paris, not what Paris ever said or wrote.4

127.        Levinson then re-published many of his prior defamatory posts, often verbatim, on

third party consumer complaint sites, including Ripoff Report (See attached Exhibit “24”), (See

attached Exhibit “26”), (See attached Exhibit “27”), (See attached Exhibit “28”), (See attached

Exhibit “29”), and Pissed Consumer (See attached Exhibit “25”).

128.        The Ripoff Report comments saw Levinson adding comments to those posted by

defendants Smith, Guberman and LaBelle.

129.        The Ripoff Report postings made by Levinson include copy-and-paste material from

other publications by Levinson, and include the following URLs, published between February

2017 and February 2018:




4 Additional defamatory material was published on all three of Levinson’s websites, and this does not
intend to be a full accounting of the total publications.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 26 of 64 PageID 26



        (1) Chris Paris: The Jeff Rense of Quality:

        Management:https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-

        florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-

        paris-oxebrid-1062892



        (2) Oxebridge and DICWP, and how we know his home was not vandalized:

        https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-

        33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-paris-

        oxebrid-1062892



        (3) Oxebridge ISO Standards Users Legal Defense Fund; Questionable Solicitation:

        https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-

        33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-paris-

        oxebrid-1062892



        (4) I don't agree with most of this review, but Oxebridge has real problems:

        https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-florida-

        33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-christopher-paris-

        oxebrid-1062892 (See Exhibit “24”).

130.        On the Oxebridge legal defense fund site at Fundrazr, Levinson repeated his false

claims in the comments section (See attached Exhibit “30”)., and made additional false

statements, including “A Google search on the site: oxebridge.com and "jail", "crime",

"criminal" and "felony" reveal that Oxebridge is the one that does this. Chris Paris and
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 27 of 64 PageID 27



Oxebridge also accuse people and organizations of doing or being accomplices of crimes such as

(1) vandalizing Paris' home, (2) hacking their website, and (3) filing false reports with the Justice

Department to get Paris investigated.” In fact, defendants Guberman and LaBelle filed a false

DOJ complaint under their own names, as evidenced herein; in fact, the Oxebridge website was

hacked, as confirmed by multiple third parties.

131.       In March of 2017, Levinson published an article (See attached Exhibit “31”) that

repeated his claim that Oxebridge was engaged in “illegal file sharing,” although did not name

Oxebridge or Paris directly. Instead, he referred to the “Yay Cloud” post made by Oxebridge, so

that any reasonable readers would make the association.

132.       In January 2018, Levinson opened a new Twitter handle intended purely to defame

Oxebridge under the handle @Oxebridge_watch (See attached Exhibit “9”). This account

operated between January and April of 2018, and the full number of defamatory tweets is

unknown at this time. However, the defamatory tweets included Levinson falsely asserting that

Paris supported terrorism by claiming “ Paris “makes problematic statements to legal defense

donors,” falsely accusing Paris of “copyright infringement,” claiming “Oxebridge misrepresents

Defense Intelligence Community Whistleblower Program,” implying Mr Paris suffers from

“pathological lying,” and falsely claiming that Paris used the “c-word” in reference to a woman.”

133.       From January through March 2017, Levinson dedicated posts on his Facebook page

to harassing Paris, falsely claiming a “law firm says it compelled Chris Paris to stop misusing”

copyrighted materials; this never occurred. In these posts, Levinson admits his intent to damage

Paris by stating, “I have also told others you have defamed about your site regardless of whether

you badmouthed me to them” and “I also made sure everybody involved learned about your

history of being sued successfully by ISO for misuse of intellectual property, your history of
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 28 of 64 PageID 28



being sued for defamation, your documented history of threatening people’s reputations.” At no

time was Oxebridge ever sued for copyright or trademark infringement, nor for defamation, and

at no point has the Oxebridge website threatened anyone’s reputations (See attached Exhibit

“10”).

134.       Throughout the @Oxebridge_watch feed, Levinson repeatedly posted cartoons from

the “Katzenjammer Kids,” in reference to the defamation website operated by Smith at

www.osteinfo.com, for which Smith signed the posts as “The Katzenjammer Kids.” Levinson

repeatedly posted links to the Osteinfo.com materials from the @Oxebridge_watch feed as well.

135.       On multiple occasions, Levinson tried to have the Oxebridge website shut down. On

January 23 2017, Levinson submitted a complaint to Web.com falsely claiming that the

Oxebridge website “levies a very wide array of accusations that range from professional

misconduct (acting as ‘certificate mills,’ the counterpart of diploma mills, plagiarism, conflicts

of interest” and that Oxebridge was misusing the Web.com service “in connection with any

tortious or actionable activity,” (See attached Exhibit “55”). Web.com rejected the complaint and

found no wrongdoing by Oxebridge. In May of 2017, Levinson contacted the company behind

Oxebridge’s site security, Sucuri, using a pseudonymous email address and inquiring about a

hack that had occurred on the Oxebridge site; Sucuri personnel reported the email to Paris, and

confirmed “we did receive some odd email that concerned us” (See attached Exhibit “56”). In

September 2018, Levinson posted a response to a comment made by defendant Guberman to

Digital Ocean on the commenting platform Disqus. In that comment, Levinson again made

numerous false and defamatory statements, including accusations of copyright and trademark

infringement (See attached Exhibit “54”).

136.       Upon information and belief, Levinson coordinated his attacks against Paris with the
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 29 of 64 PageID 29



other defendants Smith, Guberman and LaBelle.

137.          Consistently, Levinson published material in support of Smith, Guberman and

LaBelle, while elaborating on their content. In exchange, Smith, Guberman and LaBelle

published material supportive of Levinson, and added to content published by Levinson. The

published materials are often so intertwined between websites operated by all four defendants,

fully determining the original source is difficult.

138.          Levinson since admitted that his intent was to directly harm the relationship between

Paris and his clients. In a “Pre-Suit Notice” dated November 13, 2017 (See attached Exhibit

“58,” page 5), Levinson wrote, “You incided your O-Fans to propagate defamatory

communications about me to AQI and ASQ, so I needed you to have fewer O-Fans.” In a

subsequent “Pre-Suit Notice” dated December 30, 2017 (See attached Exhibit “59,” page 3),

Levinson admitted he uses the phrase “O-Fans” to mean clients of Oxebridge and Paris, by

writing, “If you had not incited your O-Fans including your former clients to propagate your lies

about me to ASQ and AQI earlier this year, I would not have contacted them earlier this year to

expose you as a liar.”

139.          The Levison Entities have systemically spread lies and distorted the truth about the

nature of Oxebridge, which has caused in excess of $75,000.00 in damages to the Paris Entities,

in an amount to be determined at trial.

       III.     DARYL GUBERMAN, DONALD LABELLE, & GUBERMAN-PMC, LLC

140.          Upon information and belief, Daryl Guberman and Donald LaBelle are co-owners

and/or managers and/or co-operators of a series of business entities operated under the following

names:

                 a. Guberman PMC, LLC
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 30 of 64 PageID 30



                b. “G-PMC Registrars LLC”

                c. “G-PMC, LLC”

                d. “G-PMC Registrars”

                e. “The American Board of Accredited Certifications” a/k/a “ABAC” a/k/a

                     “ABAOC”

                f. “Industrial Leaders Group” a/k/a “ILG”

                g. “American Machine Shops Network a/k/a “AMSN”

                h. “National Food Safety Council” a/k/a “NFSC”

                i.   “FSM2000”

                j.   “KOSH 9009”

                k. “VOB 9009”

141.         These companies provide, both individually and collectively, various certifications

similar to and in competition with, the ISO certifications such as ISO 9001. Guberman and

LaBelle openly compete against such ISO certifications in their marketing campaigns.

142.         Upon information and belief, only Guberman-PMC LLC is an actual, registered

business entity, and the other entities are merely fictional names use on various websites

operated by LaBelle and Guberman to sell their products.

143.         Guberman and LaBelle routinely appear on the websites of their various companies,

typically as “Board” members or senior management.

144.         Upon information and belief, Daryl Guberman and Don LaBelle conspired and/or

consorted with Levinson and Smith to distribute defamatory materials against Paris and

Oxebridge.

145.         Guberman and LaBelle often reposted information originally posted by Levinson or
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 31 of 64 PageID 31



Smith, in order to disparage and defame Paris.

146.       On June 22 2017, Paris was conducting research into Board members of the

Guberman companies, as it had been uncovered that many such Board members did not exist, or

were actually photos of deceased US veterans. Paris contacted Kelly Rak, who was listed by

Guberman as a Board member, by phone and asked her for comment for his reporting.

Unbeknownst to Paris, Guberman was physically present during that call and began recording a

portion of the call between Paris and Rak without either party’s knowledge. Guberman and

Labelle then published the partial recording, without permission of either Paris or Rak, falsely

characterizing the call as being evidence of Paris “harassing” one of Guberman’s clients.

147.       Subsequently, Guberman and Levinson disseminated that illegal recording on the

world wide web. Paris filed a police report with the Plainville CT Police Department (See

attached Exhibit “78”).

148.       In addition to the covert recording being an illegal act in itself, it defamed Paris by

falsely alleging that his company was bankrupt when this was untrue.

149.       Furthermore, Guberman and LaBelle took the unprecedented action of filing some

fifty frivolous claims under the Digital Millenium Copyright Act against Paris, in an effort to

cripple the Oxebridge site.

150.       The DMCA Notices filed by the Guberman and Labelle lacked a factual basis and

were filed maliciously in order to gain an unfair advantage over a business competitor.

151.       Guberman and LaBelle did not own, nor were acting with authorization of the

copyright holder in order to file the DMCA claims.

152.       Subsequently, Guberman and LaBelle boasted online, through press releases and

YouTube videos, of their DMCA filings, and how they successfully forced Paris to switch web
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 32 of 64 PageID 32



hosting companies.

153.         Under Section 512(f) the Guberman and LaBelle could not have reasonably believed

that the fifty or more submissions made under the DMCA were protected under copyright law.

154.         In August 2012, Defendants Guberman and LaBelle ran a press release (See attached

Exhibit “63”) announcing Guberman as a quality expert in the ISO 9001 field while

simultaneously offering “fully accredited” certification services. This press release caught the

attention of Paris, because it appeared to violate international accreditation standards, which

prohibit consultants from simultaneously offering accredited certification services.

155.         Paris wrote to Guberman about the press releases in April of 2013. In response,

Guberman immediately called Paris back and attempted to sell Paris on the idea of a partnership,

going so far as to send his resume with a letter of intent (See attached Exhibit “64”). Guberman

was interested in Oxebridge clients in the Southeast and throughout Florida. Paris rejected the

offer since Guberman is known in the industry as running a “certificate mill” or an unaccredited

operation.

156.         After Paris researched Guberman, he published an unflattering article on his role in

the industry, which examined Guberman’s claim that the accreditation rules were “anti-semitic.”

157.         In response, Guberman and LaBelle disseminated over 180 “press releases,” videos,

postings and publications defaming Paris, which were circulated internationally through

LaBelle’s network of press release distribution companies. The list of known URLs including

defamatory content is provided as (See attached Exhibit “33”) 5.

158.         The false claims presented in these publications include accusations that Paris runs




5Since new defamatory material nearly daily, it is impossible to have a full accounting at this time.
material nearly daily, it is impossible to have a full accounting at this time.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 33 of 64 PageID 33



“an offshore ISO certification scam,” that Paris is a “con artist,” that Paris was “Christopher

Paris Investigated For Fraud, Copyright Theft, Certification Scams ,” that “TAG-176 Chairman

Paul Palmes Asks Daryl Guberman For Assistance With Copyrighted Material Stolen “By

Christopher Mark Paris of Oxebridge.com,” that “Oxebridge Owner Chris Paris & Wife Behind

Foreign Scam,” that “ISO Headquarters Denounces Oxebridge, Chris Paris; Banned From ISO

Website,” that “Oxebridge Owner Christopher Paris Exposed As A Fraud By Industry Insiders.”

159.        Guberman and LaBelle have repeatedly accused Paris of hate crimes, including

Nazism, anti-semitism, racism. Guberman and LaBelle have repeatedly accused Paris of

supporting terrorism, accusing him of “treason” against the United States, and called for his

arrest.

160.        The publications and videos are then cross-promoted through a nest of websites

operated by Guberman and LaBelle, including:

          a) dguberman.com

          b) darylguberman.com

          c) darylguberman.net

          d) darylguberman.org

          e) darylguberman.news

          f) abaoc.org

          g) darylguberman.me

          h) darylguberman.live

          i) mfgpartners.net

          j) arm9009.com

          k) darylguberman.blogspot.com
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 34 of 64 PageID 34



         l) g-pmc.com

         m) industrialpr.net

         n) kosh9009.com

         o) vob9009.ocm

         p) guberman-pmc-llc.business.site

161.        Guberman and LaBelle have published multiple videos on Guberman’s various

YouTube channels, which further defamed Paris and Oxebridge. The false claims made in these

videos include accusations of fraud and criminal behavior by Paris, and false claims of fraud on

the part of Oxebridge. The sheer number of false and defamatory comments made in the videos

is too immense to be summarized in full. The videos are then picked up by “mirror sites” who re-

publish YouTube videos, making the full distribution difficult to quantify. The titles of only a

sample of the videos point to the defamatory content, and also point to collusion between

Guberman and Labelle, and defendants Smith and Levinson:

         a) SpaceX Dumps Ashamed Chris Paris, Owner Of 'The Oxebridge Scam' Debacle

         b) Oxebridge's Chris Paris Envious of Bill Levinson and Other Successful People

         c) Oxebridge Nazi Begs ANAB To Sue Daryl Guberman, For Exposing Antisemitism

         d) ANAB-TAG 176 Slams Oxebridge Owner Chris Paris as a Liar, Fraud & Copyright

            Thief

         e) ISO Headquarters Denounces Oxebridge, Chris Paris; Banned From ISO Website

         f) ANAB’s Randy Doughtery Technical Adviser, Lapdog of Chris Paris Oxbridge

         g) The Quality Management Shill Game "Mark Erwin AKA "Christopher Paris-

            Oxebridge Quality Resources"

         h) ANAB’s Randy Dougherty, Condones Intimidation of Woman By Oxebridge’s
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 35 of 64 PageID 35



            Chris Paris.

         i) ANAB’s Randy Dougherty, and ISOQAR’s Chris Paris;A Marriage of

            Misconceptions

         j) Is A.M. Metal Finishing A Victim of Con Artist Chris Paris, Oxebridge?

         k) Elmsar Cove Members Exposed Con Artist Chris Paris, Oxebridge Owner

162.       In the videos, Guberman is seen holding images of Paris or the Oxebridge logo, often

marked up with the Nazi swastika or other inflammatory symbols.

163.       In many of the videos, Guberman holds up the personal bankruptcy papers of Paris,

revealing the information on them, while falsely asserting that Oxebridge is a bankrupt company.

164.       In one video, Guberman used a wedding photo of Paris’ wife, obtained without the

authorization or consent of Paris or his wife, which accused her and Paris of an international

conspiracy with the Peruvian copyright agency INDECOPI (See attached Exhibit “65”). It

should be noted that neither Paris nor his wife have any business, professional or other

relationship with INDECOPI.

165.       In August of 2017, Guberman and/or LaBelle then posted a number of defamatory

articles on the Slideshare feature of LinkedIn. In one (See attached Exhibit “38”), the post

including a false claim that “Paris was exposed for fraud, defamation and engaging in racially

sensitive activities,” which included an image of Paris dressed as Adolf Hitler. The page linked

to the materials were published by defendant Smith on www.osteinfo.com.

166.       Another Slideshare post repeated the false claim that Paris worked for ISOQAR, and

stated than “an online petition online petition is calling for a class action lawsuit against ASQ

and ANAB for its support of Christopher Paris and his company Florida-based Oxebridge

Quality Resources International.” No such petition was ever launched.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 36 of 64 PageID 36



167.         Guberman and Labelle then falsely claimed, “Despite dozens of complaints of

copyright infringement, business defamation, ongoing character assassination campaigns, and

writing disturbing material about minority owned and Jewish-owned businesses, Chris Paris

continues to be allowed to speak on behalf of the American Society for Quality. ISO Watch is

investigating if the speaking engagements given to Paris was awarded to him as compensation

for the smear campaign he engages in to discredit organizations in competition with ASQ

affiliates, primarily ANAB and IAF,” (See attached Exhibit “39”). One of the claims are true,

and no such organization called “ISOWatch” exists.

168.         Another Slideshare post sought to insert Paris’ ex-wife into the controversy, via a

post entitled “Call For Class Action Lawsuit Against Oxebridge, Chris Paris, Ex-Wife Susan

Hicks,” (See attached Exhibit “40”). That article made the following false and defamatory

claims: “Paris filed for Chapter 7 Bankruptcy in 2016 to evade paying creditors over $600,000

owed in rising business, personal and legal expenses. He is currently being sued for numerous

defamation charges and character assassination campaigns against his competitors. He is

notorious for publishing racially-motivated material against Jews and other minorities, and he

has been accused of dozens of copyright violations by members of the quality community. Chris

Paris has become the poster child of failure in the quality community. Ironically, he pretends to

be a success despite operating a bogus business with no known customers, or even a single

endorsement. Chris Paris has become a joke of the quality community among those that know his

antics. In response, Paris has turned to literally begging for money on Linkedin and other social

media sites begging for others to pay for his legal endeavors.” All of the aforementioned claims

are false.

169.         In June of 2017, Guberman and/or Labelle published a number of articles on
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 37 of 64 PageID 37



Scribd.com, which republished defamatory posts from Smith that appeared on his Osteinfo.com

website. In one (See attached Exhibit “42”), the post included false and defamatory statements

that “Chris Paris has a meltdown,” that Paris uses “sockpuppets” to falsely inflate his support,

and that Paris was “begging for money.” That post then came with a pop-up (See attached

Exhibit “43”) added by Guberman and/or Labelle which claimed, falsely, “This document

provides 100% FACTUAL VERIFIABLE EVIDENCE about the known scammer Christopher

Mark Paris who operates a fake company disguised as a news site. Chris Paris has no customers,

was outcast by SpaceX for racial slurs, and was caught numerous times stealing copyrighted

images from other websites. Now the Oxebridge owner is trying to conceal his bankruptcy to

make people believe he's a ‘success.’ Here's the evidence you need to protect yourself from this

scammer." All of the claims in this published statement are false.

170.       Throughout May, June and July of 2017, Labelle and Guberman filed as many as 30

false and fraudulent Digital Millennium Copyright Act (DMCA) notices to the hosting company

of the Oxebridge website, Digital Ocean. See samples under (See attached Exhibit “34”), (See

attached Exhibit “35”), and (See attached Exhibit “36”). The complaints were signed under

penalty of perjury by Guberman or LaBelle.

171.       In some of the DMCA complaints, Guberman and Labelle claimed to be the

copyright owner of content on the Oxebridge website, including publicly disseminated photos of

prominent public figures.

172.       In other DMCA complaints Guberman and Labelle claimed to by the copyright

owner of editorial graphics created personally by Paris.

173.       Abiding by the law, Digital Ocean forced Oxebridge to address each claim

individually, or face having the Oxebridge site shut down, regardless of whether the claims had
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 38 of 64 PageID 38



merit. Paris was forced to address approximately 25 of the claims, but Guberman and LaBelle

continued to submit more, using a “copy and paste” method to submit them in bulk. Paris was

forced to change hosting companies to Inka Hosting, to avoid having the site shut down by

Digital Ocean for not timely responding to the voluminous DMCA notices filed by Guberman

and Labelle.

174.       Guberman and LaBelle then re-submitted the 30+ DMCA notices to InkaHosting

(See attached Exhibit “37”), which resulted in that company then threatening to shut down the

Oxebridge site, regardless of whether or not the claims were valid.

175.       In total, at least 60 spurious DMCA notices were submitted by Guberman and

LaBelle against Paris, in violation of the law.

176.       Paris then changed hosting companies again, to an offshore hosting company offering

a “DMCA Ignore” hosting plan that rejects fraudulent DMCA notices. However, this came at

considerable cost and impacted the speed of the Oxebridge site, which remains adversely

impacted to this day, resulting in slow page loading times.

177.       The LaBelle website at IndustrialPR.net then published a false and defamatory

account which falsely claimed “Oxebridge.com Owner Chris Paris Flees To Offshore Web Host

After Receiving Over 50 Complaints of Copyright Violations” (See attached Exhibit “67”). The

article attempts to smear Paris and Oxebridge as following business practices of “copyright

infringers, white supremacist, terrorist sympathizers, illegal pharmacies, pornography sites and

other shady businesses.” This site included the following defamatory and false claims:

        (1) “According to an ABAC spokesperson, a petition is being drafted calling for the

        search engines Google and Yahoo to delist Oxebridge.com for multiple DMCA

        violations. The petition cites Chris Paris, owner of Oxebridge.com fled overnight with his
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 39 of 64 PageID 39



        website to an offshore website to avoid U.S. jurisdiction. The petition states Mr. Paris is

        using a seedy foreign web host known for ignoring DMCA takedown notices, and

        therefore, leaving copyright owners with no recourse to protect their copyrighted material

        from Oxebridge.com.



        (2) “Offshore web hosts are commonly used by questionable businesses and individuals

        involved in illegal activities such as copyright infringers, white supremacist, terrorist

        sympathizers, illegal pharmacies, pornography sites and other shady businesses.

        Legitimate U.S. businesses offering legal products and services and paying taxes as

        required usually have no need for offshore protection from a seedy foreign web host such

        as the one hosting Oxebridge.com.”

178.        At some time in 2018, the Labelle owned and/or controlled website mfgpartners.net

ran a similar press release (See attached Exhibit “68”) which featured false and defamatory

statements about Oxebridge and Paris, accusing the Paris of antisemitism, racism, and criminal

acts. The LaBelle article also falsely assert that Oxebidge has no clients, and “doesn’t seem to be

making any honest money at all”, claiming:

        (1) “Oxebridge.com is under investigation by the American Board of Accredited

        Certifications, and is on the Scam Alert List of IndustrialPR for telemarketing fraud.

        Reports show Attorney Generals in several states, including Florida, Connecticut and

        New York has received complaints about Christopher Paris and his fraudulent operation

        Oxebridge Quality Resources. AMSN could not find a single client endorsement on the

        Oxebridge.com website, nor does it appear to have any customers or business references.

        In fact, it doesn’t seem to be making any honest money at all. However, we did what
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 40 of 64 PageID 40



        seems like an endless number of complaints about Oxebridge Quality Resources

        International and Chris Paris all over the Internet. Simply Google “Oxebridge

        complaints” and you’ll see complaint after complaint about the seedy company. Mr.

        Paris, a white man, comes off as a very envious and disturbed individual in the articles he

        writes and publishes on his website. He often writes in a distasteful manner about Jews,

        African Americans, and woman in leadership roles. He has disgustingly accused a Jewish

        businessman of using his own mother’s death to promote himself in effort to demeanor

        the man among his family, friends, and business associates. He has verbally attacked an

        African American woman for being “unqualified” for a leadership role. Christopher Paris

        has gone as far as contacting the employer of an Hispanic gentlemen in effort to get the

        man fired. The entire business model of Oxebridge.com seems to be attacking the

        reputation of successful business people, especially Jews, minorities, and woman. Would

        you do business with such a person?”

179.        In January, Guberman and LaBelle filed a false and defamatory complaint to the US

Dept. of Justice, falsely asserting that Paris lied on his bankruptcy filings. Guberman and Labelle

admitted to filing this claim in an email dated January 26, 2017, sent to Paris (See attached

Exhibit “41”). The Dept. of Justice opened an investigation into Paris based on the claims, but

eventually found that the claims were without merit and the complaint was dropped.

180.        On multiple occasions, Guberman and/or Labelle called Paris by phone, leaving

harassing messages and sending abusive texts. In April of 2016, Guberman left a voice mail

indicating that the company managed by Guberman and LaBelle, the American Board of

Accredited Certifications, was rejecting Oxebridge for accreditation because he could not find

any evidence that “Oxebridge had any clients.” At no point did Oxebridge ever apply for
        Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 41 of 64 PageID 41



“ABAC” accreditation 6.

181.          Also in April of 2016, Guberman left a voice mail to Paris in a “Donald Duck” voice,

in which he referred to Paris as a “motherfucker.”

182.          On April 9 2017, multiple text messages (See attached Exhibit “44”) were received

from the phone number 203-556-1493, a number which belongs to Daryl Guberman. In those

text messages, Labelle or Guberman falsely claimed, “Chris we’re going to be putting gout an

article that we offered to donate to your bankruptcy would you like to have an interview,” and

“U are BROKE,” and “Chris if you need any money let Us know we can donate to charities are

you a not-for-profit.”

183.          On the same day, Paris picked up the phone and found Guberman and LaBelle

shouting at him, apparently from a speaker phone they used together; LaBelle told Paris to

“come meet us” and said “we’re going to kick your ass.” A police report was filed in that case

with the Agawam MA police department, under file number 17-5223. Paris received additional

harassing texts from Guberman as he was filling out the police report.

184.          Throughout 2017, the Guberman/Labelle website at aboac.org included a false

statement (See attached Exhibit “45”) that Paris “has been harassing several of our board

members and threatening our leadership team after we reported his bogus ISO certification

enterprise to authorities." and "Paris is currently under investigation by the Anti-Defamation

League (ADL) for racists remarks and threats against Jewish businessman Daryl Guberman, one

of our founders.”

185.          On January 18, 2017, LaBelle posted a press release (See attached Exhibit “46”) on

his profile for IndustrialPR.Net, a company operated by LaBelle, falsely claiming “Known



6   Evidence of the original recordings have been preserved.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 42 of 64 PageID 42



Copyright Infringer Oxebidge.com slammed for closing Elsmar Cove Forum.” In fact, the

Elsmar Cove forum was temporarily shut down by Smith as a PR stunt to defame Paris, and at no

time did Oxebridge infringe on copyrights.

186.        In a comment (See attached Exhibit “46”) posted the same day on that IndustrialPR

post, Guberman falsely claimed, “I contacted Paris and offered him a donation for his bankruptcy

about 2 weeks ago and he broke down crying and his words were so choked that I could hardly

understand hi - Chris I know your reading this you still need money for food, to assist your

family in anyway please call me 203-556-1493 You write about me almost daily attacking my

character but I forgive you chris."

187.        Guberman and Labelle published a false and defamatory post (See attached Exhibit

“60”) on the Labelle -owned website mfgpartners.net which made a host of false and defamatory

accusations, inclusive of the following:

        (a) “Please beware of Oxebridge Quality Resources International, an offshore enterprise

        operating a bogus certification and accreditation scheme. Mr Paris and his web host has

        been reported to the Federal Trade Commission (FTC) for copyright infringement and the

        theft of personal photographs, logos, corporate certificates, and other copyrighted

        material stolen from various websites. Oxebridge.com is under investigation by the

        American Board of Accredited Certifications, and is on the Scam Alert List of

        IndustrialPR for telemarketing fraud. Reports show Attorney Generals in several states,

        including Florida, Connecticut and New York has received complaints about Christopher

        Paris and his fraudulent operation Oxebridge Quality Resources. AMSN could not find a

        single client endorsement on the Oxebridge.com website, nor does it appear to have any

        customers or business references. In fact, it doesn’t seem to be making any honest money
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 43 of 64 PageID 43



        at all. However, we did what seems like an endless number of complaints about

        Oxebridge Quality Resources International and Chris Paris all over the Internet. Simply

        Google “Oxebridge complaints” and you’ll see complaint after complaint about the seedy

        company. Paris, a white man, comes off as a very envious and disturbed individual in the

        articles he writes and publishes on his website. He often writes in a distasteful manner

        about Jews, African Americans, and woman in leadership roles. He has disgustingly

        accused a Jewish businessman of using his own mother’s death to promote himself in

        effort to demeanor the man among his family, friends, and business associates. He has

        verbally attacked an African American woman for being “unqualified” for a leadership

        role. Christopher Paris has gone as far as contacting the employer of an Hispanic

        gentlemen in effort to get the man fired. The entire business model of Oxebridge.com

        seems to be attacking the reputation of successful business people, especially Jews,

        minorities, and woman. Would you do business with such a person?” Every single

        statement therein is false. The original post also linked to defamatory material published

        by Defendant Smith on Google Groups.”

188.        A similar post (See attached Exhibit “62”) was made in 2018 by Guberman and/or

Labelle on their website at abaoc.org repeats many of the same claims, and falsely claiming “The

American Board of Accredited Certifications has received numerous complaints about a Chris

Paris, owner of Oxebridge Quality Resources International pushing his bogus accreditation

scheme,” and accusing Paris of living in a “Peruvian villa” and having his “strings pulled” by the

“ISO/IAF/ANAB cartel.” None of the claims are true.

189.        The Guberman website located at dguberman.com, includes an entire page (See

attached Exhibit “47”) dedicated to defaming Paris and Oxebridge. The posts are dated between
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 44 of 64 PageID 44



the end of January 2017 to present. This page includes multiple links to Guberman’s YouTube

videos as well as material published by defendants Smith and Levinson.

190.       The following page of defamatory material was posted by Labelle,

http://industrialpr.net/oxebridge-com-owner-chris-paris-flees-to-offshore-web-host-after-

receiving-over-50-complaints-of-copyright-violations.

191.       In addition, Guberman and LaBelle called Paris former employer, Pulse Medical,

multiple times throughout 2015 to 2017, with the intent of having Paris fired from the company.

In many cases they left messages with reception, but in a few instances calls were put through to

the owners, Barb and Gordy Boyce. The calls were so harassing that in April of 2016 Barb

Boyce wrote to her attorney documenting one harassing call from Guberman and Labelle (See

attached Exhibit “58”).

192.       Guberman and LaBelle have consistently published material in conjunction and with

the support and aid of defendant Levinson. Multiple videos and press releases as shown in (See

attached Exhibit “33”) promote and link to materials published by Levinson, such as the video

“Oxebridge's Chris Paris Envious of Bill Levinson and Other Successful People.” The Guberman

and LaBelle publications repeatedly repost and/or link to materials published by Levinson. In

various Ripoff Report publications, material originally posted by Guberman or LaBelle is then

commented on by Levinson, and vice versa. In one article (“Conservative Businessman Accuses

Tampa Rival Of Faking Liberal Outrage To Steal Business” (See attached Exhibit “67”) written

in the blog St. Petersblog, ostensibly submitted to the author by Levinson, Guberman republishes

the false claim that Oxebridge was bankrupt.

193.       Guberman and LaBelle have similarly published material in conjunction and with the

support and aid of defendant Smith. Multiple videos and press releases as shown in (See
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 45 of 64 PageID 45



attached Exhibit “33”) promote and link to materials published by Smith, such as “Oxebridge

owner Chris Paris sued Elsmar Cove and they went out of business.” Neither Oxebridge nor the

Elsmar website has gone out of business.

194.        The Guberman site includes a defamatory and false statement about Paris related to

Smith, and includes material originally published on the Elsmar site. This includes the following

false and defamatory statement:

        (a) “Below are just a few of hundreds of comments found on the former Elsmar Cove

        about Chris Paris and Oxebridge Quality Resources. These comments clearly show what

        people in the quality community think of Chris Paris. His lawsuit against Marc Smith,

        former owner of Elsmar Cove was to silence the quality community that was exposing

        this guy as a whack job. Well, if you think that’s harsh, just read what others are saying

        about this disturbed individual.”

195.        The post then repeats material taken from the Elsmar website and other postings by

defendant Smith, all of which were ordered to be removed as part of the court’s rulings in

Oxebridge Quality Resources v. Smith, Case: 8:CV-00011-EAK-TBM, filed in the middle

district of Florida.

196.        In the St. Petersblog article (See attached Exhibit “66”) , LaBelle likewise published

a comment linking to defendant Smith’s website at www.osteinfo.com using the pseudonym

“Rich Milton,” which LaBelle has used for years in press releases issued by his company

Industrial PR Net.

197.        Guberman since 2006 has declared himself a candidate for US Senate thus making

his actions newsworthy and a matter of public interest.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 46 of 64 PageID 46




198.         The full amount of damages will either be established at trial or through affidavits

that will be submitted to the Court after liability is proven.

             IV.    MARC SMITH AND CAYMAN BUSINESS SYSTEMS

199.         Smith is an ISO consultant and direct competitor of Paris and Oxebridge Quality

Resources.

200.         Smith operates his consulting firm and his website at www.elsmar.com out of a home

office in Ohio.

201.         Smith first defamed Paris and Oxebridge in January of 2000 on the Usenet

newsgroup “misc.industry.quality.”

202.         The newsgroups were later purchased by Google and appear as “Google Groups,

which Smith has added defamatory content to for the past nineteen years.

203.         Smith’s website at www.elsmar.com, called the “Elsmar Cove,” is one of the largest

forum boards in the ISO and quality industry, of which Smith is the sole administrator and

owner.

204.         Since 2000 to the present day, Smith has published false and defamatory material on

the Elsmar website about Paris and Oxebridge.

205.         In 2013, Smith demanded five million dollars to remove the defamatory material.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 47 of 64 PageID 47



Simultaneously, he published the defamatory content on LinkedIn, Twitter and Facebook.

206.         In 2013, Paris sued Smith in Case: 8:CV-00011-EAK-TBM, filed in the middle

district of Florida.

207.         Ultimately, the case concluded with a Joint Stipulation and a Mediated Settlement

Agreement, which prohibited Smith from publishing any material about Paris or Oxebridge.

208.         Smith was held in contempt of court for violated the terms of the joint settlement

agreement.

209.         J.B. Lorenzo, counsel for Paris and Oxebridge, attempt to reopen that case to address

the repeat violations of the joint settlement agreement was denied by the court, necessitating

filing the instant lawsuit against Smith.

210.         Smith has since increased his defamation and coordinated his activities with the

defendants Levinson, Guberman and LaBelle, whether directly or indirectly.

211.         Smith previously launched two websites aimed at defaming Paris and Oxebridge. The

first was www.oxebridge.co, intentionally filed to resemble the official Oxebridge website at

www.oxebridge.com. Smith then opened a second website at www.osteinfo.com.

212.         In an attempt to circumvent the court order, Smith registered these sites under the

fictitious name “John Peachfarm.” Emails sent to “John Peachfarm” were personally answered

by Smith.

213.         At the same time, Smith falsely told his Elsmar readers the site was shut down by

Paris. This resulted in a flood of attacks and threats made to Paris by disgruntled Elsmar readers.

In fact, the site was never shut down, and Smith continues to operate it openly.

214.         Smith claims he retired, yet he continues to market his consulting services as of

January 2019, and continues to generate advertising revenue from the Elsmar website.
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 48 of 64 PageID 48



215.       In 2018, Smith opened the latest website at oxebridgequalitylawsuits.com which

makes numerous false and defamatory claims about Paris (See attached Exhibit “48”).

216.       A Google search of the entire content of the oxebridgequalitylawsuits.com website,

using the search string “site:oxebridgequalitylawsuits.com *.*” provides a list of the individual

pages appearing on the site (See attached Exhibit “70”) and (See attached Exhibit “71”). Some

of these pages are only visible when using the “view cache” feature in Google, but show that

Smith uploaded Smith uploaded “accolades” for himself and his Elsmar Business Systems

company (See attached Exhibit “71”) (See attached Exhibit “72”)

217.       Smith writes in the first person (“I”) and even titled one page “Marc Timothy Smith -

Accolades - Elsmar Cove.”

218.       Another page on the oxebridgequalitylawsuits.com, Smith uploaded his personal

credentials, all showing his name (See attached Exhibit “73”). The page is titled “Marc T Smith -

Lead Auditor Certificate - Elsmar Cove.”

219.       On yet another page (See attached Exhibit “74”), Smith uploaded “specifications”

and claims to be an expert.

220.       The defamatory statements are as follows (See attached Exhibit “76”):

               a. “Chris Paris believes there should not be competition. When someone

                   complains like this, they obviously provide inferior products and/or services.”

                   At not time has Paris argued for less competition; Smith’s accusation that

                   Oxebridge provides “inferior products and/or services” is defamatory on its

                   face.

               b. “Paris' various and sundry threats over the years against so many people,

                   organizations and companies are legendary.” At no point has Paris threatened
Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 49 of 64 PageID 49



          anyone.

       c. “Paris' one-man-show "Oxebridge" simply can not compete in today's world.

          Not to mention many people dislike Paris' personality, and many companies

          have found Paris to be controversial (to say the least) and thus avoid him.

          Being a "catch all" lawsuit, claims of libel and such are included. Paris' intent

          was to stifle Smith's free speech to express his opinions.” The claims are

          defamatory on their face.

       d. “Neither Paris nor his lawyer hired a forensics analyst. Paris speaks of

          "fevered dreams" - We do not for a minute doubt that Paris has such dreams.”

          In fact, prior attorney JD Lorenzo did hire a forensics analyst (See attached

          Exhibit “75”).

       e. “The reality is, Paris runs a weird Complaint/Fake News website in which he,

          posing as journalist, complains about various companies, organizations and

          various standards (not federal, state, national or international regulations). As

          Paris libels more and more people, companies, organizations, it is

          understandable that his consulting services are shunned giving him a lot of

          free time to write the crap he writes. At one time Paris had some clients, or so

          he claimed at one time. Some were apparently real, some appear to be false.

          We have confirmed that SpaceX is one company which demanded that Paris

          remove their name from his website Clients list.”

       f. “The reality is few people believe Paris has a sincere cause. White the page

          says $4007 over 2 years, we have screen captures with the start date. In fact it

          has taken Paris almost 3 years to collect pennies considering typically lawsuit
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 50 of 64 PageID 50



                    costs run from $100,000 (a cheap one) to $1,000,000 or more. Knowing that

                    Paris declared bankruptcy in April 2016, and his lack of business, Paris has no

                    money to start a lawsuit. And no attorney would touch a lawsuit such as Paris

                    proposes on a contingency basis.” The claims are defamatory on their face.

221.        The Smith site also uses photos of Paris without permission (See attached Exhibit

“77”).

222.        In addition, Smith falsely asserts that Paris has sold the email information of

Oxebridge readers “on the Dark Web.”

223.        Since Smith updates the site frequently there may be many additional defamatory

claims since this suit was filed.

224.        The websites operated by Smith include material provided by Daryl Guberman and

Levinson and/or links to their material. The home page of oxebridgequalitylawsuits.com (See

attached Exhibit “77”) includes a link to the defamatory material published by defendant

Guberman at http://dguberman.com/warning-about-oxebridge-quality-resources-and-its-owner-

chris-paris/. The site also includes a link to the pro-Levinson blog article on St. Petersblog (See

attached Exhibit “67”).

225.        On the following page, “oxebridgequalitylawsuits.com/Oxebridge-Fundrazr-

lies.html” (See attached Exhibit “77”), Smith makes numerous defamatory and false claims for

the purpose of harming Paris’ legal defense, including the defamatory statement that Oxebridge’s

work in the field may include litigation, where Smith published, “This is knowingly false.

226.        Smith also printed the following false statement, “Think about it - Mr. Paris wants to

start Class Action lawsuit(s) against "industries" including automotive, aerospace, IT, and

manufacturing firms. As if these industries can not stand up for themselves.” In reality, Paris
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 51 of 64 PageID 51



never stated an intention to sue any of these industries.

227.       Smith also engages in “doxing” through the repeated republication of portions of

Paris’ bankruptcy papers, with the intent to reveal Paris’ private information for the purposes of

harassment, intimidation and humiliation. The documents republished by Smith include Paris

private address, information about his family, financial information, and more. The list of sub-

pages on the Smith website (See attached Exhibit “69”) and (See attached Exhibit “70”) show

these documents on the Smith website.

 COUNT I – DEFAMANTION / LIBEL AGAINST WILLIAM LEVINSON, LEVINSON
 PRODUCTIVITY SYSTEM, PC, MARC SMITH, DARYL GUBERMAN, GUBERMAN
                    PMC, AND DONALD LABELLE

228.       Plaintiffs incorporate paragraphs 1 – 227 as though fully set forth herein.

229.       The Levinson Entities, Smith, Labelle, Guberman, and Guberman PMC, published

false and defamatory statements concerning Chris Paris and Oxebridge as referenced above.

230.       Levinson, Levinson Productivity, Smith, Labelle, Guberman, and Guberman PMC

published those statements, without reasonable care as to whether those statements were true or

false. Indeed, there was knowledge that the statements were false. The statements were

defamatory per se.

231.       Levinson, Levinson Productivity, Smith, Labelle, Guberman, and Guberman PMC

knew the statements were false.

232.       The Levinson Entities, Smith, Labelle, Guberman, and Guberman PMC published

those statements out of malice, bad faith, and hatred towards Paris.

233.       The Levinson Entities, Smith, Labelle, Guberman, and Guberman PMC published the

statements in order to inflict reputational and business harm on Paris.

234.       The recipients of those articles and videos saw content which defamed Paris. This
       Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 52 of 64 PageID 52



resulted in actual damage to Paris, including being subjected to hatred, distrust, ridicule,

contempt and disgrace.

235.       The false statements also tended to injure Paris in his business or profession, and in

fact did injure Paris in that manner. As a result, Paris lost business, customers, and potential

business and customers. Paris was also damaged per se.

236.       WHEREFORE, Plaintiffs demand and are entitled to collect damages from The

Defendants, pre and post judgment interest, on each award, and such other relief that the Court

determines appropriate.

  COUNT II – TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP
AGAINST WILLIAM LEVINSON, LEVINSON PRODUCTIVITY SYSTEM, PC, MARC
   SMITH, DARYL GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

    237. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

    238. Paris had business relationships with companies that were subject to third party audits

    for compliance standards.

    239. The plaintiffs’ business relationships were adversely affected by the writings, videos,

    and misrepresentational information of Levinson, Levinson Productivity, Smith, Labelle,

    Guberman, and Guberman PMC.

    240. Comments from Levinson, Levinson Productivity, Smith, Labelle, Guberman, and

    Guberman PMC concern the desire to damage Paris’s business.

    241. Levinson, Levinson Productivity, Smith, Labelle, Guberman, and Guberman PMC

    had no right to interfere with Paris’ business relationships and wrongfully interfered with

    those business relationships out of malice, bad faith, and hatred.

    242. The Plaintiffs have suffered damage as a result of the interference with Oxebridges’

    pre-existing business relationships.
 Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 53 of 64 PageID 53



243. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The

Defendants, pre and post judgment interest, on each award, and such other relief that the

Court determines appropriate.

COUNT III -- FEDERAL ANTI-CYBERSQUATTING (ANTI-CYBERPIRACY) (15
         U.S.C. § 1125(D)(1)(A)) AGAINST LEVINSON AND SMITH

244. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

245. Upon information and belief, Levinson registered and/or use in bad faith the domain

Levinson registered the domain name www.oxebridge.biz, “Osteinfo.net, ”Oxebridge.biz

website, and “oxefake.com” which included the exact same content.

246. Smith registered the Oxebridge.co website under the fake name “John Peachfarm.”

He used a Neomailbox.com email address for Peachfarm in his domain registration, and

published this on the Oxebridge.co website; Smith personally responded to emails sent to

“Peachfarm.” In addition, Smith has repeatedly used photos of Paris and material from the

Oxebridge Website without permission and posted material on the website

www.oxebridgequalitylawsuits.com

247. These marks incorporate a mark confusingly similar to the Oxebridge trademark.

248. The Infringing Domains are substantially indistinguishable from, confusingly similar

to and/or dilutive of the Oxebridge trademark in violation of the Anti-Cybersquatting

Consumer Act, 15 U.S.C. § 1125(d)(l)(A)(ii)(I).

249. Levinson and Smith’s registration and/or use of the Infringing Domain is not

sponsored or authorized by Oxebridge.

250. Levinson and Smith have no trademark or other intellectual property rights in the

Infringing domains, and has acted in bad faith with the intent to profit from the goodwill of

the Oxebridge trademark.
 Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 54 of 64 PageID 54



251. Levinson and Smith had no bona fide commercial use of the infringing Domain as the

site offered no products or services for sale.

252. Upon information and belief, Levinson and Smith registered numerous other domains

containing trademarked terms with no intention other than to disparage the identity of the

actual intellectual property rights' holders' aforementioned acts constitute Cybersquatting

(Cyberpiracy) in violation of 15 U.S.C. § 1125(d)(l)(A).

253. WHEREFORE, by reason of the foregoing, Levinson and Smith are liable to for (a)

Plaintiffs’ actual damages and Defendants' profits; or (b) statutory damages in an amount up

to $100,000 for each instance of cybersquatting as provided by 17 U.S.C. § 1117(d).

          COUNT IV - TRADEMARK INFRINGEMENT (15 U.S.C. § 1114)
                      AGAINST LEVINSON AND SMITH

254. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

255. Plaintiffs have owned the website https://www.oxebridge.com since 1999.

256. Levinson and Smith have used Oxebridge’s registered trademark, Oxebridge Quality

Resources International, LLC, in the infringing domains, knowing it's the exclusive property

of Oxebridge, in connection with the infringing domains.

257. Levinson and Smith engaged in the aforementioned activity with the intent to confuse

and deceive the public into believing that they are in some way sponsored, affiliated or

associated with Oxebridge, when in fact, they are not.

258. Levinson and Smith’s use of the Oxebridge’s registered trademark in the Infringing

Domains have been without the consent of Oxebridge, is likely to cause confusion and

mistake in the minds of the public and, in particular, tends to and does falsely create the

impression that they are warranted, authorized, sponsored or approved by Oxebridge when,

in fact, they are not.
 Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 55 of 64 PageID 55



259. Levinson and Smith’s unauthorized use of the Oxebridge’s Registered Trademarks in

the Infringing Domain has resulted in Levinson’s own competing business being benefitted

by the misconduct by Levinson has caused and continues to cause substantial and irreparable

injury to the public, Oxebridge, the Oxebridge Registered Trademark, and the substantial

goodwill represented thereby.

260. WHEREFORE, Levinson and Smith’s acts constitute willful trademark infringement

in violation of Section 32 of the Lanham Act, 15 U.S.C. §1114. By reason of the foregoing,

Levinson and Smith are liable to Oxebridge for: (a) an amount representing three (3) times

Oxebridge’s damage and; and (b) reasonable attorney's fees and pre-judgment interest

pursuant to 15 U.S.C. § 1117.

           COUNT V –FLORIDA UNFAIR COMPETITION –
     TRADEMARK INFRINGEMENT AGAINST LEVINSON AND SMITH

261. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

262. This is a common law unfair competition claim for damages and injunctive relief.

263. Oxebridge is the prior user of the trademark at issue.

264. Oxebridge’s trademark and/or related design elements are inherently distinctive.

265. Levinson and Smith used an identical or confusingly similar trademarks and domain

names in order to disparage a competing business.

266. Levinson and Smith thereby competed with Plaintiffs in the same trade area where

Oxebridge has established good will.

267. Levinson and Smith’s activities as stated herein constitute unfair competition and an

infringement of CCTV Outlet Corp.’s common law trademark rights in the name the Plaintiff

Marks within the State of Florida and in violation of Florida law.

268. Levinson and Smith’s wrongful and infringing activities have caused and continue to
  Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 56 of 64 PageID 56



cause injury and damage to Plaintiff’s reputation and good will in Oxebridge in the form of a

diversion of customers, lost sales and lost profits.

 269. In the alternative, Levinson and Smith’s wrongful and infringing activities have

caused, and unless enjoined by this Court will continue to cause, irreparable injury and other

damage to plaintiffs’ business, reputation and good will in the Oxebridge. Plaintiffs have no

adequate remedy at law.

 270. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The

Levinson and Smith, pre and post judgment interest, on each award, and such other relief that

the Court determines appropriate.

 COUNT VI -- MISREPRESENTATION OF COPYRIGHT CLAIMS UNDER THE
DIGITAL MILLENNIUM COPYRIGHT ACT (“DMCA”) 17 U.S.C. § 512 AGAINST
     DARYL GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

 271. The Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

 272. Guberman, Guberman PMC, and Donald Labelle knowingly filed false DMCA

claims against the Plaintiffs.

 273. Upon information and belief, Plaintiffs did not infringe any copyright owned or

administered by Defendant Guberman, Guberman PMC, or Donald Labelle.

 274. Any use of any materials or information by Plaintiffs was a self- evident, non-

infringing, and fair use under 17 U.S.C. § 107.

 275. Plaintiffs did not use any materials or information of or concerning Guberman,

Guberman PMC, or Donald Labelle.

 276. Upon information and belief, Guberman, Guberman PMC, and Donald Labelle knew

or should have known that Plaintiffs did not infringe any copyrights on the date they sent

their DMCA takedown notices.
 Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 57 of 64 PageID 57



277. Guberman, Guberman PMC, and Donald Labelle sent the DMCA notices for the

purpose of interfering with Plaintiffs’ business and/or for the purpose of suppressing

criticism of its products or business practices.

278. This is an improper use of the DMCA takedown scheme, and is specifically

prohibited by law. 17 U.S.C. § 512(f).

279. Guberman, Guberman PMC, and Donald Labelle violated 17 U.S.C. § 512(f) by

knowingly materially misrepresenting that Plaintiffs infringed Defendants Guberman,

Guberman PMC, and Donald Labelle’s copyrights.

280. Defendants Guberman, Guberman PMC, and Donald Labelle actually knew of the

material falsity of its representations, as it pertains to Plaintiffs.

281. 17 U.S.C. § 512(F) states that anyone 1) who misrepresents that a material or activity

is infringing, (2) that material or activity was removed or disabled by mistake or

misidentification shall be liable for any damages, including costs and attorneys’ fees,

incurred by the alleged infringer, by any copyright owner or copyright owner’s authorized,

licensee or by a service provider, who is injured by such misrepresentation, as the result of

the service provider relying upon such misrepresentation in removing or disabling access to

the material or activity claimed to be infringing, or in replacing the removed material or

ceasing to disable access to it.

282. Accordingly, in this instance, Guberman, Guberman PMC, and Donald Labelle

intentionally filed claims in which they knew or had reason to know were strictly satirical in

nature.

283. Furthermore, Guberman, Guberman PMC, and Donald Labelle filed claims to which

they had no claim simply so they could injure Plaintiff’s business interests.
 Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 58 of 64 PageID 58



284. Guberman, Guberman PMC, and Donald Labelle actually knew of the material falsity

of its representations with respect to copyright infringement, as it knew that Plaintiff’s use of

its allegedly copyrighted images was fair use.

285. In the alternative, Defendants Guberman, Guberman PMC, and Donald Labelle knew
of the material falsity of its representations with respect to copyright infringement, as it knew
independently that Plaintiff’s use of the allegedly copyrighted images was fair use.
286. Defendants Guberman, Guberman PMC, and Donald Labelle used the DMCA process
to suppress speech and not in order to address real copyright concerns.
287. If Defendants Guberman, Guberman PMC, and Donald Labelle did not know of the
material falsity of its representations, then they were willfully blind as to the material falsity.
288. As a direct and proximate result of Defendants Guberman, Guberman PMC, and
Donald Labelle’s actions, Plaintiffs have been injured in an amount to be determined at trial.
289. Such injury includes, but is not limited to, the financial and personal expenses
associated with responding to the complaint and harm to Plaintiffs’ free speech rights under
the First Amendment.
290. WHEREFORE, Plaintiffs have been forced to retain the services of an attorney to
pursue this action, and are entitled to recover its attorney’s fees and any and all costs associated
with pursuing this matter, as permitted under 17 U.S.C. §512(f). In the alternative, Plaintiffs
ask for attorney fees as damages due to the bad faith actions of Defendants Guberman,
Guberman PMC, and Donald Labelle.
      COUNT VII: ABUSE OF PROCESS AGAINST DARYL GUBERMAN,
              GUBERMAN PMC, AND DONALD LABELLE

291. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

292. Defendants Guberman, Guberman PMC, and Donald Labelle used the DMCA process,
including a false sworn statement, to accomplish a purpose for which the DMCA notice and
takedown procedure was not designed.
293. The false and perjurious DMCA notice was used by the Defendants Guberman,
Guberman PMC, and Donald Labelle to suppress criticism, and not to address any copyright
 Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 59 of 64 PageID 59



concerns.
294. The false and perjurious DMCA notices were filed in order to seek to extract an
advantage over the Plaintiffs and/or to suppress criticism, and not to address any actual
copyright claims.
295. Defendants Guberman, Guberman PMC, and Donald Labelle deliberately perverted
this particular legal process for its own benefit and in order to suppress the Plaintiffs’ rights.
296. Defendants Guberman, Guberman PMC, and Donald Labelle were willful and wanton
and were committed with deliberate disregard for the law, including the copyright act and laws
prohibiting perjury.
297. As a direct and proximate result of Defendants Guberman, Guberman PMC, and
Donald Labelle actions, Plaintiffs have been injured in an amount to be determined at trial.
298. WHEREFORE, Plaintiffs have been forced to retain the services of an attorney to
pursue this action, and they are entitled to recover their attorney’s fees and any and all costs
associated with pursuing this matter. In the alternative, Plaintiffs ask for attorney fees as
damages due to the bad faith action of Defendants Guberman, Guberman PMC, and Donald
Labelle in these matters.
  COUNT VIII: WIRETAPPING, VIOLATION OF FLORIDA STAUTE 934.03,
                   AGAINST DARYL GUBERMAN


299. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.

300. Section 2511 of the Wiretap Act prohibits individuals from intercepting a

communication or procuring another to intercept a communication. 18 U.S.C. § 2511;

Bartnicki v. Vopper, 532 U.S. 514, 523 (2001). Any individual whose communication is

“intercepted, disclosed, or intentionally used” can bring a civil action for injunctive relief and

monetary damages. 18 U.S.C. § 2520; Kwok Sze v. Pui-Ling Pang, 529 F. App’x 196, 199

(3d Cir. 2013).

301. A plaintiff pleads a prima facie case under the Wiretap Act by alleging that the

defendant: (1) intentionally (2) intercepted, endeavored to intercept, or procured another
   Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 60 of 64 PageID 60



  person to intercept (3) the contents of (4) any wire, electronic, or oral communication, (5)

  using a device. In re Nickelodeon Consumer Privacy Litig., No. 15-1441, slip op. at 25 (3d

  Cir. Jun. 27, 2016); In re Google Inc. Cookie Placement Consumer Privacy Litig., 806 F.3d

  125, 135 (3d Cir. 2015).

   302. Defendant Guberman recorded a phone conversation with plaintiff, without plaintiffs’

  consent, which is a direct violation of Fla. Stat. § 934.03.

   303. The phone conversation between the Paris and Guberman on June 22, 2017

  constitutes a "wire communication" pursuant to Florida's Security of Communications Act.

   304. Defendant Guberman’s act of recording the phone conversation without plaintiffs’

  consent constitutes an "interception" of the parties June 22, 2017, wire communication.

   305. During the illegal recording on June 22, 2017 between the parties, Defendant

  Guberman knew, or had reason to know, that plaintiff was physically located within the State

  of Florida.

   306. Defendants Guberman’s act of recording the June 22, 2017 wire communication

  between the parties was intentional.

   307. As a result of Defendants Guberman’s interception of the parties' communication,

  plaintiffs have suffered damages.

   308. WHEREFORE, Pursuant to Fla. Stat.§ 934.10, plaintiff seeks an injunction barring

  defendant from intercepting additional wire communications, an order to remove from the

  world wide web the recording on June 22, 2017, as well as compensatory damages, punitive

  damages, attorneys' fees and costs.

    COUNT IX: INTERCEPTION OF ELECTRONIC COMMUNICATIONS IN
VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(A) AGAINST DEFENDANT
                           GUBERMAN
    Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 61 of 64 PageID 61



   309. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.
   310. Defendant Guberman intentionally intercepted, endeavored to intercept, and procured
  another person to intercept, the electronic communications of Chris Paris, in violation of 18
  U.S.C. § 2511(1)(a).
   311. Guberman was not acting under person not acting under color of law and had no
  authority to tape the conversation.
   312. WHEREFORE, Plaintiffs seek an injunction barring Guberman from intercepting
  additional wire communications, an order to remove from the world wide web the recording
  on June 22, 2017, as well as compensatory damages, punitive damages, attorneys' fees and
  costs.
       COUNT X: FOR DISCLOSURE OF INTERCEPTED ELECTRONIC
COMMUNICATIONS IN VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511(1)(C)
AGAINST DEFENDANTS GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE

   313. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.
   314. Guberman taped a two-way conversation to which Paris did not consent as he was
  unaware that he was being recorded at all times.
   315. Defendants Guberman, Guberman PMC, and Donald Labelle intentionally disclosed
  the intercepted electronic communications of the Plaintiffs to other third parties, while
  knowing or having reason to know that the information was obtained through the interception
  of an electronic communication in violation of 18 U.S.C. § 2511(1)(a), Defendants Guberman,
  Guberman PMC, and Donald Labelle have violated 18 U.S.C. § 2511(1)(c).
   316. Guberman acted in concert with Labelle in disseminating the illegally recorded
  conversation over the world wide web.
   317. WHEREFORE, Plaintiffs seeks an injunction barring the interception of additional
  wire communications, an order removing from the world wide web the recording on June 22,
  2017, as well as compensatory damages, punitive damages, attorneys' fees and costs.


 COUNT XI: (INVASION OF PRIVACY-INTRUSION UPON SECLUSION) AGAINST
   DEFENDANTS GUBERMAN, GUBERMAN PMC, AND DONALD LABELLE
   Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 62 of 64 PageID 62



  318. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.
  319. Defendants Guberman’s act of intercepting the wire communication between herself
 and plaintiff constitutes an invasion of privacy in violation of Florida law.
  320. Through the act of intentionally intercepting communications and subsequently posting
 the defamatory material online Defendants Guberman, Guberman PMC, and Donald Labelle
 deliberately intruded upon the seclusion of Chris Paris in violation of Florida law.
  321. Plaintiff Paris has a recognized right of privacy in his wire communications. Defendant
 Guberman’s act of intentionally intercepting the wire communication is illegal pursuant to
 Florida's Security of Communications Act (Fla. Stat.§ 934.03).
  322. The act of then publishing and disclosing the contents of the illegally taped
 conversation also violated Plaintiff Paris’ right to privacy.
  323. Therefore, Defendants Guberman, Guberman PMC, and Donald Labelle conduct is
 objectively unreasonable and offensive so as to support a claim for invasion of privacy.
  324. Defendants Guberman has intercepted and published other wire communications
 between herself and plaintiffs, although publication is not required to support a claim of
 invasion of privacy based upon intrusion upon seclusion.
  325. As a result of defendant's Guberman, Guberman PMC, and Donald Labelle intentional
 invasion of his right of privacy, plaintiff has suffered damages.
  326. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The
 Guberman, Guberman PMC, and Donald Labelle, pre and post judgment interest, on each
 award, and such other relief that the Court determines appropriate.
 COUNT XII: CIVIL CONSPIRACY AGAINST WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEM, PC, MARC SMITH, DARYL GUBERMAN, GUBERMAN
                     PMC, AND DONALD LABELLE

  327. Plaintiffs incorporates paragraphs 1 – 227 as though fully set forth herein.
  328. The elements of a civil conspiracy are:  (a) a conspiracy between two or more parties,
 (b) to do an unlawful act or to do a lawful act by unlawful means, (c) the doing of some overt
 act in pursuance of the conspiracy, and (d) damage to plaintiff as a result of the acts performed

                                              62
     Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 63 of 64 PageID 63



    pursuant to the conspiracy. Florida Fern Growers Ass'n, Inc. v. Concerned Citizens of Putnam
    County, 616 So.2d 562 (Fla. 5th DCA 1993). Generally an actionable conspiracy requires an
    actionable underlying tort or wrong. See Florida Fern Growers Ass'n, Inc.;  Wright v. Yurko,
    446 So.2d 1162 (Fla. 5th DCA 1984).
    329. However, an alternative basis for a civil conspiracy claim exists where the plaintiff can
    show some “peculiar power of coercion” possessed by the conspirators by virtue of their
    combination, which an individual acting alone does not possess. See Churruca v. Miami Jai-
    Alai, Inc., 353 So.2d 547 (Fla.1977)
    330. In this case the Defendants all worked together with the common goal of tortuously
    interfering with the Plaintiffs and spreading misinformation and lies all over the Internet.
    331. The Defendants acted unlawfully by disseminating lies that disparaged Paris all over
    the Internet. They all took overt acts in furtherance of that conspiracy.
    332. In addition, the Defendants certainly exhibited a unique power of coercion, which
    individually they did not possess individually, which caused Paris to lose lucrative contracts
    and speaking engagements.
    333. Accordingly, Paris was damaged in an amount to be determined at trial.
    334. WHEREFORE, Plaintiffs demand and are entitled to collect damages from The
    Defendants, pre and post judgment interest, on each award, and such other relief that the Court
    determines appropriate.
PLAINTIFFS HEREBY DEMAND A JURY TRIAL.
                                        VERIFICATION

       Under penalty of perjury, I declare that I have read the foregoing, and the facts alleged

therein are true and correct to the best of my knowledge and belief.


                                                      ____________________________
                                                      CHRIS PARIS
                                                      OXEBRIDGE QUALITY RESOURCES
                                                      INTERNATIONAL, LLC

                                                 63
     Case 8:19-cv-00423 Document 1 Filed 02/18/19 Page 64 of 64 PageID 64




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and complete copy of this document was
electronically filed with the clerk of courts in Middle District of Florida on the 18th day of
February 2019.

                                              Respectfully submitted,

                                              Shrayer Law Firm, LLC.
                                              912 South Andrews Avenue
                                              Fort Lauderdale, FL 33316
                                              Tel. (954) 601-3732
                                              Email: ghs@shrayerlaw.com


                                              /s/Glen H. Shrayer

                                               Glen H. Shrayer, Esq.
                                               Fl Bar No. 57253




                                                 64
